Citation Nr: 0031581	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  95-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
knee injury, exostosis, proximal tibia, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active duty service from March 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
residuals of left knee injury, exostosis, proximal tibia, 
evaluated as 10 percent disabling.  


REMAND

In March 1977, the RO granted service connection for a left 
knee disability, currently characterized as "residuals of 
left knee injury, exostosis, proximal tibia."  In March 
1994, the veteran filed a claim for an increased rating.  In 
August 1994, the RO denied the claim and the veteran 
appealed.  In March 1998, the Board remanded the claim for 
additional development.  After the requested development was 
carried out, the RO denied the claim, most recently in April 
2000.  For the reasons that follow, the Board has determined 
that another remand is required.  

The most recent VA examination report involving the veteran's 
left knee is an examination report dated in June 1996.  
However, records from the Northside Medical Center (NMC), 
dated in November 1997, show that the veteran underwent a 
diagnostic arthroscopy and partial debridement.  The 
postoperative diagnosis was chondromalacia of patella, 
partial ACL (anterior cruciate ligament) (reports from the 
Orthopedic Clinic, dated in 1997, indicate that the veteran's 
November 1997 surgery was on his left knee).  

The Board further notes that VA outpatient treatment reports, 
dated both prior and subsequent to the veteran's November 
1997 knee surgery, contain diagnoses of DJD (degenerative 
joint disease), left knee.  However, the veteran has not been 
granted service connection for DJD of the left knee, and 
these diagnoses are questionable as it does not appear that 
any of these diagnoses were based on X-ray evidence.  In 
addition, even if left knee arthritis is confirmed, there is 
currently no medical opinion in the claims file which would 
serve as a basis for the Board to dissociate the veteran's 
left knee arthritis symptomatology from his service-connected 
residuals of left knee injury, exostosis, proximal tibia.  On 
remand, the examiner should be requested to discuss whether 
the veteran has left knee arthritis, and, if so, the presence 
and role, if any, of the veteran's residuals of left knee 
injury, exostosis, proximal tibia in the development of his 
left knee arthritis.  

In summary, a review of the claims files shows that the 
veteran has not been afforded a VA examination in several 
years, since June 1996.  The veteran underwent left knee 
surgery in November 1997.  Given the lack of a recent VA 
examination and the evidence of left knee surgery, as well as 
the diagnoses of (nonservice-connected) DJD of the left knee, 
it is the Board's judgment that another examination is 
required in which the doctor reviews all records to determine 
the current severity of his residuals of left knee injury, 
exostosis, proximal tibia, as well as to addresses the 
question of the etiology of the veteran's left knee 
arthritis.  38 C.F.R. § 4.2 (2000); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Finally, the Board notes that the most recent treatment 
records in the claims files are VA outpatient treatment 
reports dated in October 1999.  On remand, the RO should 
obtain any current treatment records identified by the 
veteran which are not currently associated with the claims 
files.

Based on the foregoing, the Board is of the opinion that 
further action is required, to include another VA 
examination, followed by the RO's adjudication of the 
veteran's claim for an increased rating.

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his left knee symptoms 
since October 1999, and the records of 
which are not currently associated with 
the claims files.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected residuals of 
left knee injury, exostosis, proximal 
tibia.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's left knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.  
As outlined in the paragraph below, if 
the examiner determines that the veteran 
has left knee arthritis that is not 
related to his service-connected 
residuals, left knee injury, exostosis, 
proximal tibia, the examiner is requested 
to restrict his or her findings solely to 
the disability caused by the service-
connected residuals, left knee injury, 
exostosis, proximal tibia.  If this 
cannot reasonably be done, the examiner 
should so state.

The examiner is requested to offer an 
opinion as to whether the veteran 
currently has degenerative joint 
disease/arthritis of the left knee.  The 
orthopedic examiner should be requested 
to identify and classify the all types of 
arthritis found (e.g., gouty, 
degenerative, etc.).  If left knee 
arthritis is present, the examiner should 
make the following determinations: 1) 
whether it is at least as likely as not 
that such arthritis of the left knee is 
related to his service-connected 
residuals, left knee injury, exostosis, 
proximal tibia; 2) if, and only if, the 
examiner determines that the veteran has 
left knee arthritis which is not related 
to his service-connected residuals, left 
knee injury, exostosis, proximal tibia, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
residuals, left knee injury, exostosis, 
proximal tibia has aggravated his left 
knee arthritis; and 3) if, and only if, 
aggravation is found, the examiner is 
requested to quantify the degree of 
additional disability to the left knee 
arthritis resulting from aggravation by 
the service-connected residuals, left 
knee injury, exostosis, proximal tibia 
(if this cannot reasonably be done, the 
examiner should so state).  

3.  After the development requested has 
been completed, the RO should review the 
record and ensure that any examination 
report added to the record is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected residuals of 
left knee injury, exostosis, proximal 
tibia.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


